Title: From Thomas Jefferson to Elizabeth Wayles Eppes, 24 March 1798
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles


          
            Dear Madam
            Philadelphia Mar. 24. 98.
          
          I have to acknoledge the reciept of your friendly letter of the 5th instant. I had before heard of the melancholy situation of mrs Skipwith and, whatever reason might suggest as less painful than that was to herself and her friends, yet affection could not learn the event without a shock, and a tender recollection of former scenes on which the curtain is now forever drawn. but we shall join her again, and time and the tedium of life are preparing for us more of comfort than pain in that thought. I know nothing so dreary in prospect as old age surviving it’s old friends and burthening it’s young ones. it is a great comfort that I have still some of my antient affections left in whom my heart is wrapt up: and no where do I feel this truth so much as at Eppington. I have passed with you, my dear friend, & with mr Eppes, through so many scenes of animated happiness, that their recollection will be for ever dear to me. I have been flattering myself that I might have an opportunity of seeing you as I return to Virginia; & so I shall, if Congress does  not protract it’s session so as to render the 10. days or a fortnight, which it would lengthen my journey, too distressing. the situation of my house, entirely open & uncovered except two rooms, leaving me not only without a shelter for my friends, but almost for my family & myself, is very urging on my mind. I hope as soon as we get a cover there for you, we shall see yourself, mr Eppes & family there. I shall strive hard to hasten it. will you be so good as to tell Maria that I have sacrificed my own judgment to her wishes & bought her a harpsichord, which is gone off & will be on it’s way up the river by the time you recieve this? it is one of Kirckman’s highest priced, and of a fine silver tone: double-keyed, but not with as many pedals as her sister’s. present my love to her, to mr Eppes father and son and all the young ones my friendly attachments, and accept yourself the sincere and affectionate esteem of a constant friend & servt
          
            Th: Jefferson
          
        